COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     James W. Paulsen v. Ellen A. Yarrell

Appellate case number:   01-16-00061-CV

Trial court case number: 1037908

Trial court:             County Civil Court at Law No. 1 of Harris County

Date motion filed:       October 30, 2017

Party filing motion:     Appellant, James W. Paulsen

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                    Acting for the Court

Panel consists of: Justices Massengale and Brown


Date: November 21, 2017